Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 1 of 20




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                   CASE NO.: 9:20-cv-82262

  AFFORDABLE AERIAL PHOTOGRAPHY,
  INC.,

                Plaintiff,

  v.

  SAFE HARBOR REALTY, LLC dba
  KELLER WILLIAMS REALTY OF THE
  PALM BEACHES,
  TRACEY LAVOLL,
  SAFE HARBOUR REALTY OF JUPITER,
  LLC dba KELLER WILLIAMS REALTY OF
  JUPITER,
  MCKINLEY NAVAROLI, PA,
  MCKINLEY NAVAROLI,
  KEVIN M. KELLY,
  LORI HOBIN PA
  LORI HOBIN,
  JOHN FREDERICK SIMMONDS,
  AMY CATHLEEN SIMMONDS P.A.
  AMY CATHLEEN SIMMONDS,
  SAFE HARBOR REALTY OF PORT ST
  LUCIE LLC dba KELLER WILLIAMS
  REALTY OF PORT ST LUCIE, and
  MARK STEVEN BRADLEY,

  Defendants.


                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                          (INJUNCTIVE RELIEF DEMANDED)

        Plaintiff AFFORDABLE AERIAL PHOTOGRAPHY, INC. by and through its

  undersigned counsel, brings this Complaint against Defendants SAFE HARBOR REALTY, LLC

  dba KELLER WILLIAMS REALTY OF THE PALM BEACHES, TRACEY LAVOLL, SAFE

  HARBOUR REALTY OF JUPITER, LLC dba KELLER WILLIAMS REALTY OF JUPITER,


                                           SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 2 of 20




  MCKINLEY NAVAROLI, PA, MCKINLEY NAVAROLI, KEVIN M. KELLY, LORI HOBIN

  PA, LORI HOBIN, JOHN FREDERICK SIMMONDS, AMY CATHLEEN SIMMONDS P.A.,

  AMY CATHLEEN SIMMONDS, SAFE HARBOR REALTY OF PORT ST. LUCIE LLC dba

  KELLER WILLIAMS REALTY OF PORT ST. LUCIE, and MARK STEVEN BRADLEY, for

  damages and injunctive relief, and in support thereof states as follows:

                                  SUMMARY OF THE ACTION


         1.      Plaintiff AFFORDABLE AERIAL PHOTOGRAPHY, INC. (“AAP”) brings this

  action for violations of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and

  distribute AAP original copyrighted Works of authorship in its Works. AAP’s licenses its

  copyrighted Works, such as the ones in this case, to real estate associates and brokerages for use

  in connection with promoting real estate listings.

         2.      Robert Stevens, owner of Affordable Aerial Photography, Inc., is a high-end real

  estate photographer who makes his living photographing million dollar homes for real estate

  agents. Stevens is an employee of his company, AAP, which provides photo shoots to a client’s

  specifications. Stevens is self-taught, but his photographs rival those taken by photographers who

  charge thousands more. AAP licenses its photos to agents pursuant to a written license. The

  license is granted only to the agent for whom the photos were taken.

         3.      Defendant SAFE HARBOR REALTY, LLC DBA KELLER WILLIAMS

  REALTY OF THE PALM BEACHES (“KW Palm Beach”) is a Florida based company which

  specializes in as well as working with various real estate brokerage firms across the state.

  License Number: CQ1015838




                                                  2
                                              SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 3 of 20




         4.      Defendant TRACEY LAVOLL (“Lavoll”) is a real estate broker/agent. At all

  times relevant herein, Lavoll was part of the KW Palm Beach team and her real estate license

  number is BK3054897.

         5.      Defendant SAFE HARBOR REALTY OF JUPITER, LLC dba KELLER

  WILLIAMS REALTY OF JUPITER (“KW Jupiter”) is a Florida based company which

  specializes in real estate in and around the city of Jupiter, Florida. The real estate license number

  for KW Jupiter is CQ1023373.

         6.      Defendant MCKINLEY NAVAROLI, PA (“MNPA”) is a holding company that

  holds a real estate license in Florida and at all times relevant herein, part of the KW Jupiter team.

  The real estate license number for MNPA is SL3226266.

         7.      Defendant McKINLEY NAVAROLI (“Navaroli”) is the sole member of MNPA

  and at all times relevant herein, part of the KW Jupiter team.

         8.      Defendant KEVIN M. KELLY (“Kelly”) is a real estate agent and at all times

  relevant herein, part of the KW Jupiter team. The real estate license number for Kelly is

  SL3261206.

         9.      Defendant LORI HOBIN PA (“LHPA”) is a holding company that holds a real

  estate license in Florida and at all times relevant herein, part of the KW Jupiter team. The real

  estate license number for LHPA is SL644631.

         10.     Defendant LORI HOBIN (“Hobin”) is the sole member of LHPA and at all times

  relevant herein, part of the KW Jupiter team.

         11.     Defendant JOHN FREDERICK SIMMONDS (“JFS”) is a real estate agent and at

  all times relevant herein, part of the KW Jupiter team. The real estate license number for JFS is

  SL3061063.


                                                  3
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 4 of 20




         12.     Defendant AMY CATHLEEN SIMMONDS P.A. (“ACSPA”) is a holding

  company that holds a real estate license in Florida and at all times relevant herein, part of the

  KW Jupiter team. The real estate license number for ACSPA is SL3165162.

         13.     Defendant AMY CATHLEEN SIMMONDS (“ACS”) the sold member of

  ACSPA and at all times relevant herein, part of the KW Jupiter team.

         14.     MNPA, Kelly, LHPA, JFS and ACSPA are collectively referred to herein as

  “KWJ Defendants.”

         15.     Defendant SAFE HARBOR REALTY OF PORT ST. LUCIE LLC dba KELLER

  WILLIAMS REALTY OF PORT ST LUCIE (“KW Port St. Lucie”) is a licensed real estate

  corporation and broker that specializes in properties located in Port St. Lucie, Florida. The real

  estate license number for KW Port St. Lucie is CQ1041045.

         16.     Defendant MARK STEVEN BRADLEY (“Bradley”) is a real estate sales agent

  and at all times relevant herein, part of the KW Port St. Lucie team. The real estate license

  number for Bradley is SL3300057.

         17.     KW Palm Beach, Lavoll, KW Jupiter, the KWJ Defendants, KW Port St. Lucie

  and Bradley all operate under the umbrella of the same owner/operator of Safe Harbor (Harbour)

  Realty dba Keller Williams.

         18.     AAP alleges that all defendants obtained AAP’s copyrighted Works from the

  internet or prior listings for other properties on multiple listing services of which defendants are

  members in order to carry out their activities as a professional real estate agent and broker.

  Defendants copied AAP’s copyrighted Works from the internet or prior real estate listings

  without AAP’s permission. The prior real estate listings that defendants may have used to copy

  AAP’s copyrighted Works are available to all professional licensed real estate associates and


                                                  4
                                              SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 5 of 20




  brokers who are members of the multiple listing service where the photos were posted, and they

  are also available publicly on the internet.

          19.      Defendants distributed AAP’s copyrighted Works also without AAP’s

  permission, such as through real estate listings on multiple listing services. Defendants

  committed the violations alleged by copying and distributing AAP’s copyrighted Works in

  connection with defendants’ real estate listing posted on one or more multiple listing services for

  purposes of advertising and promoting public real estate listings in the course and scope of

  defendants’ professional real estate businesses.

          20.      Defendant KW Palm Beach, the broker for Lavoll, appears as listing broker on the

  real estate listing(s) where Lavoll committed the violations of AAP’s exclusive rights under the

  copyright act.

          21.      Defendant KW Palm Beach is liable for the infringements by Lavoll because a

  Florida real estate broker is liable for the torts of its agents, even if those agents are treated as

  “independent contractors.”

          22.      Defendant KW Jupiter, the broker for MNPA, Kelly, LHPA, JFS and ACSPA,

  appears as listing broker on the real estate listings where MNPA, Kelly, LHPA, JFS and ACSPA

  committed the violations of AAP’s exclusive rights under the copyright act.

          23.      Defendant KW Jupiter is liable for the infringement by MNPA, Kelly, LHPA, JFS

  and ACSPA because a Florida real estate broker is liable for the torts of its agents, even if those

  agents are treated as “independent contractors.”

          24.      Defendant KW Port St. Lucie, the broker for Bradley appears as listing broker on

  the real estate listing where Bradley committed the violations of AAP’s exclusive rights under

  the copyright act.


                                                     5
                                                 SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 6 of 20




          25.     Defendant KW Port St. Lucie is liable for the infringement by Bradley because a

  Florida real estate broker is liable for the torts of its agents, even if those agents are treated as

  “independent contractors.”

          26.     A person licensed as a real estate sales associate may not operate as a sales

  associate without a broker that is registered as her or his employer. Fla. Stat. § 475.42(1)(B).

  Moreover, the “terms “employ,” “employment,” “employer,” and “employee,” when used to

  describe the relationship between a broker like KW Palm Beach, KW Jupiter, and KW Port St.

  Lucie and sales associates like Lavoll, MNPA, Kelly, LHPA, JFS, ACSPA, and Bradley include

  an independent contractor relationship when such relationship is intended by and established

  between a broker (KW Palm Beach, KW Jupiter and KW Port St. Lucie) and a sales associate

  (Lavoll, MNPA, Kelly, LHPA, JFS, ACSPA, and Bradley).

          27.     Furthermore the existence of an independent contractor relationship shall not

  relieve the brokers (KW Palm Beach, KW Jupiter and KW Port St. Lucie) of their duties,

  obligations, or responsibilities, which include being responsible for the offences of Lavoll,

  MNPA, Kelly, LHPA, JFS, ACSPA and Bradley. Fla. Stat., § 475.01(2).

          28.     As a result, even if KW Palm Beach, KW Jupiter or KW Port St. Lucie designates

  its agents as “independent contractors,” Lavoll, MNPA, Kelly, LHPA, JFS, ACSPA, and Bradley

  are “employees” under the Florida Real Estate Code and the common law of principal/agent in

  Florida, KW Palm Beach, KW Jupiter, and KW Port St. Lucie are vicariously liable for its

  agents’ acts committed in connection with and in furtherance of KW Palm Beach, KW Jupiter,

  and KW Port St. Lucie’s real estate brokerage business.

          29.     AAP’s Works are protected by copyright but are not otherwise confidential,

  proprietary, or trade secrets.


                                                    6
                                                SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 7 of 20




                                     JURISDICTION AND VENUE

          30.     This is an action arising under the Copyright Act, 17 U.S.C. § 501.

          31.     This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

  §§ 1331, 1338(a).

          32.     Defendants are subject to personal jurisdiction in Florida.

          33.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

  because the events giving rise to the claims occurred in this district, defendants engaged in

  infringement in this district, defendants reside in this district, and defendants are subject to

  personal jurisdiction in this district.

                                            DEFENDANTS

          34.     Safe Harbor Realty, LLC dba Keller Williams Realty of the Palm Beaches is a

  Florida limited liability company with its principal place of business at 2901 PGA Boulevard,

  Suite 100, Palm Beach Gardens, Florida, 33410, and can be served by serving its Registered

  Agent, Mr. Charles F. Posess, 4455 Military Trail, Suite 102, Jupiter, Florida, 33458.

          35.     Tracey Lavoll is an individual residing Palm Beach County, Florida, and can be

  served at 18742 Big Cypress Drive, Jupiter, Florida, 33458.

          36.     Safe Harbor Realty of Jupiter, LLC dba Keller Williams Realty of Jupiter is a

  Florida limited liability company with its principal place of business at 4455 Military Trail, Suite

  100, Jupiter, Florida, 33458, and can be served by serving its registered agent, Mr. Charles F.

  Posess, 4455 Military Trail Suite 102, Jupiter, Florida, 33458

          37.     McKinley Navaroli, PA is a Florida professional association with its principal

  place of business located at 19384 Caribbean Court, Tequesta, Florida, 33469 and can be served




                                                   7
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 8 of 20




  by serving its Registered Agent Fischer Financial & Tax LLC at 5500 Military Trail, Suite 22-

  280, Jupiter, Florida, 33458.

         38.     McKinley Navaroli is an individual residing in Palm Beach County, state of

  Florida and can be served at 19384 Caribbean Court, Tequesta, Florida, 33469.

         39.     Kevin M. Kelly is an individual residing in Palm Beach County, state of Florida,

  and can be served at 3293 East Community Drive, Jupiter, Florida, 33458.

         40.     Lori Hobin PA is a Florida professional association, with its principal place of

  business located at 2701 Pin Oak Court, Palm Beach Gardens, Florida, and can be served by

  serving its registered agent, Lori Hobin, at the same address.

         41.     Lori Hobin is an individual residing in Palm Beach County, state of Florida, and

  can be served at 2701 Pin Oak Court, Palm Beach Gardens, Florida 33410.

         42.     John Frederick Simmonds is an individual residing in Palm Beach County, state

  of Florida, and can be served at 174 Paradise Circle, Jupiter, Florida, 33458.

         43.     Amy Cathleen Simmonds P.A. is a Florida professional association with its

  principal place of business located at 174 Paradise Circle, Jupiter, Florida, 33458, and can be

  served by serving its registered agent, John Simmonds, at the same address.

         44.     Amy Cathleen Simmonds is an individual residing in Palm Beach County, state of

  Florida, and can be served at 174 Paradise Circle, Jupiter, Florida, 33458.

         45.     Safe Harbor Realty of Port St. Lucie LLC dba Keller Williams Realty of Port St

  Lucie is a Florida limited liability company with its principal place of business at 9700 Reserve

  Blvd., Port St. Lucie, Florida, 33986, and can be served by serving its registered agent, Posess,

  Kolbert & Strauss, PLLC, 4455 Military Trail, Suite 102, Jupiter, Florida, 33458.




                                                 8
                                             SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 9 of 20




         46.     Mark Steven Bradley (“Bradley”) is an individual residing in Martin County, state

  of Florida and can be served at 5465 SE Lamay Drive, Stuart, Florida 34997.

                           THE COPYRIGHTED WORKS AT ISSUE

         47.     The below table details the Copyright Titles, Registration Numbers and

  Registration Issue Dates of the Works of intellectual property at issue in this case, and which are

  referred to herein as the “Works”:

                                                             Registration       Registration Issue
  Copyright Title
                                                              Number                  Date

  Martinique Singer Island aerial a 2011 AAP, Apr.
                                                            VA 1-970-038             9/16/2015
  30, 2011

  Evergrene aerial b 2013 AAP, Mar. 16, 2013                VA 1-967-718             7/16/2015

  Ocean Trail Beach Access AAP 09, May. 8, 2009             VA 1-967-719             7/7/2015

  Singer_Island_and_John_Mac_Arthur_State_Park              VA 1-881-439             8/2/2013

  71 N River Dr night a AAP, Apr. 17, 2017                  VA 2-100-942            10/17/2017

  71 N River Dr night c AAP, Jan. 17, 2017                  VA 2-100-942            10/17/2017

  71 N River Dr sunset AAP, Jan. 17, 2017                   VA 2-100-942            10/17/2017

  Sewells Point aerial a 2015 AAP, Sept. 2, 2015            VA 2-075-526            11/10/2017

  Jupiter Lighthouse with Boat a 2010 AAP, Aug. 27,
                                                            VA 1-966-132             7/15/2015
  2010

  Ocean Trail Aerial 40 AAP 09, May. 12, 2009               VA 1-967-719             7/7/2015

  Singer Island Welcome aerial pano 2008 AAP, Mar.
                                                            VA 2-059-014             6/23/2017
  13, 2010

  Flagler Museum aerial A 2009 AAP, Jun. 27, 2009           VA 1-967-719             7/7/2015

         48.     At the time AAP created the Works, AAP applied copyright management

  information to the Works consisting of ©AAP [Date] All Rights Reserved.


                                                 9
                                             SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 10 of 20




           49.     AAP’s Works are protected by copyright but are not otherwise confidential,

   proprietary, or trade secrets.

           50.     At all relevant times AAP was the owner of the copyrighted Works at issue in this

   case.

                                INFRINGEMENT BY DEFENDANTS

           51.     The defendants have never been licensed to use the Works at issue in this action

   for any purpose.

           52.     On a date after the Works at issue in this action were created, but prior to the

   filing of this action, defendants copied, displayed, or distributed the Works or made derivative

   works from the Works.

           53.     Defendants copied AAP’s copyrighted Works from prior listings for other

   properties on multiple listing services of which defendants are members, obtained the Works

   from the internet, or from other real estate associates.

           54.     After defendants copied the Works, they made further copies and distributed the

   Works on, inter alia, one or more multiple listing services or the internet to promote the sale of

   the property depicted in the Works or similar properties as part of their professional real estate

   businesses.

           55.     Defendants copied and distributed AAP’s copyrighted Works in connection with

   their real estate listing posted on one or more multiple listing services or the internet for purposes

   of advertising and promoting public real estate listings in the course and scope of defendants’

   professional real estate businesses, and in the course and scope of rendering professional real

   estate services as associates and brokers.




                                                   10
                                                SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 11 of 20




           56.     Defendants committed copyright infringement of the Works as evidenced by the

   documents attached hereto as Exhibit “B” that show (1) AAP’s original Works, (2) AAP’s

   Certificates of Registration, and (3) defendants’ unauthorized and unlicensed use of AAP’s

   copyrighted Works. Attached hereto as Exhibit “A” is a document summarizing the

   infringements, and their corresponding registrations and original images.

           57.     In connection with their infringement of the Works at issue in this action,

   defendants removed copyright management information from the Works as evidenced by the

   documents attached hereto in Exhibit B, subsections 3.

           58.     AAP never gave the defendants permission or authority to copy, distribute or

   display the Works at issue in this case, or create derivative works or the Works.

           59.     AAP notified the defendants of the allegations set forth herein on August 13,

   2018, through October 26, 2018. To date, the parties have failed to resolve this matter.

           60.     AAP never gave defendants permission or authority to remove copyright

   management information from the Works at issue in this case.

                                        COUNT I
                           COPYRIGHT INFRINGEMENT BY LAVOLL

           61.     AAP incorporates the allegations of paragraphs 1 through 60 of this Complaint as

   if more fully set forth herein.

           62.     AAP owns valid copyrights in the Works at issue in this case.

           63.     AAP registered the Works at issue in this case with the Register of Copyrights

   pursuant to 17 U.S.C. § 411(a).

           64.     Lavoll copied, displayed, and distributed the Works at issue in this case and made

   derivatives of the Works without AAP’s authorization in violation of 17 U.S.C. § 501.



                                                  11
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 12 of 20




           65.     Lavoll performed the acts alleged in the course and scope of their business

   activities.

           66.     Lavoll’s acts were willful.

           67.     AAP has been damaged.

           68.     The harm caused to AAP has been irreparable.

                                 COUNT II
          REMOVAL OF COPYRIGHT MANAGEMENT INFORMATION BY LAVOLL

           69.     AAP incorporates the allegations of paragraphs 1 through 60 of this Complaint as

   if fully set forth herein.

           70.     The Works at issue in this case contain copyright management information

   (“CMI”).

           71.     Lavoll knowingly and with the intent to enable or facilitate copyright

   infringement, removed CMI from the Works at issue in this action in violation of 17 U.S.C. §

   1202(b).

           72.     Lavoll committed these acts knowing or having reasonable grounds to know that

   it will induce, enable, facilitate or conceal infringement of AAP’s rights in the Works at issue in

   this action protected under the Copyright Act.

           73.     Lavoll caused, directed and authorized others commit these acts knowing or

   having reasonable grounds to know that they will induce, enable, facilitate or conceal

   infringement of AAP’s rights in the Works at issue in this action protected under the Copyright

   Act.

           74.     Lavoll’s acts were willful.

           75.     AAP has been damaged.

           76.     The harm caused to AAP has been irreparable.

                                                    12
                                                 SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 13 of 20




                                    COUNT III
               VICARIOUS COPYRIGHT INFRINGEMENT BY KW PALM BEACH

             77.   AAP incorporates the allegations of paragraphs 1 through 60 of this Complaint as

   if more fully set forth herein.

             78.   AAP owns valid copyrights in the Works at issue in this case.

             79.   AAP registered the Works at issue in this case with the Register of Copyrights

   pursuant to 17 U.S.C. § 411(a).

             80.   KW Palm Beach copied, displayed and distributed the Works at issue in this case

   and made derivatives of the Works without AAP’s authorization in violation of 17 U.S.C. § 501.

             81.   KW Palm Beach had the right and ability to supervise the infringing activities of

   Lavoll alleged herein.

             82.   KW Palm Beach had a direct financial interest in the infringing activities alleged

   herein.

             83.   As a result of KW Palm Beach’s vicarious infringement as alleged above, KW

   Palm Beach obtained direct and indirect profits it would otherwise not have realized but for its

   infringement of the Works.

                                    COUNT IV
                    COPYRIGHT INFRINGEMENT BY KWJ DEFENDANTS

             84.   AAP incorporates the allegations of paragraphs 1 through 60 of this Complaint as

   if more fully set forth herein.

             85.   AAP owns valid copyrights in the Works at issue in this case.

             86.   AAP registered the Works at issue in this case with the Register of Copyrights

   pursuant to 17 U.S.C. § 411(a).




                                                  13
                                               SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 14 of 20




           87.     KWJ Defendants copied, displayed, and distributed the Works at issue in this case

   and made derivatives of the Works without AAP’s authorization in violation of 17 U.S.C. § 501.

           88.     KWJ Defendants performed the acts alleged in the course and scope of their

   business activities.

           89.     KWJ Defendants’ acts were willful.

           90.     AAP has been damaged.

           91.     The harm caused to AAP has been irreparable.

                                 COUNT V
           REMOVAL OF COPYRIGHT MANAGEMENT INFORMATION BY KWJ
                               DEFENDANTS

           92.     AAP incorporates the allegations of paragraphs 1 through 60 of this Complaint as

   if more fully set forth herein.

           93.     AAP owns valid copyrights in the Works at issue in this case.

           94.     AAP registered the Works at issue in this case with the Register of Copyrights

   pursuant to 17 U.S.C. § 411(a).

           95.     KWJ Defendants copied, displayed, and distributed the Works at issue in this case

   and made derivatives of the Works without AAP’s authorization in violation of 17 U.S.C. § 501.

           96.     KWJ Defendants performed the acts alleged in the course and scope of their

   business activities.

           97.     KWJ Defendants’ acts were willful.

           98.     AAP has been damaged.

           99.     The harm caused to AAP has been irreparable.




                                                 14
                                              SRIPLAW
                          CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 15 of 20




                                       COUNT VI
                    VICARIOUS COPYRIGHT INFRINGEMENT BY KW JUPITER

             100.    AAP incorporates the allegations of paragraphs 1 through 60 of this Complaint as

   if more fully set forth herein.

             101.    AAP owns valid copyrights in the Works at issue in this case.

             102.    AAP registered the Works at issue in this case with the Register of Copyrights

   pursuant to 17 U.S.C. § 411(a).

             103.    KW Jupiter copied, displayed and distributed the Works at issue in this case and

   made derivatives of the Works without AAP’s authorization in violation of 17 U.S.C. § 501.

             104.    KW Jupiter had the right and ability to supervise the infringing activities of

   MNPA, Kelly, LHPA, JFS and ACSPA alleged herein.

             105.    KW Jupiter had a direct financial interest in the infringing activities alleged

   herein.

             106.    As a result of KW Jupiter’s vicarious infringement as alleged above, KW Jupiter

   obtained direct and indirect profits it would otherwise not have realized but for its infringement

   of the Works.

                                      COUNT VII
                    VICARIOUS COPYRIGHT INFRINGEMENT BY NAVAROLI

             107.    APP incorporates the allegations of paragraphs 1 through 60 of this Complaint as

   if more fully set forth herein.

             108.    AAP owns valid copyrights in the Works at issue in this case.

             109.    AAP registered the Works at issue in this case with the Register of Copyrights

   pursuant to 17 U.S.C. § 411(a).




                                                     15
                                                  SRIPLAW
                           CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 16 of 20




            110.     Navaroli copied, displayed and distributed the Works at issue in this case and

   made derivatives of the Works without AAP’s authorization in violation of 17 U.S.C. § 501.

            111.     Navaroli had the right and ability to supervise the infringing activities of MNPA

   alleged herein.

            112.     Navaroli had a direct financial interest in the infringing activities alleged herein.

            113.     As a result of Navaroli’s vicarious infringement as alleged above, Navaroli

   obtained direct and indirect profits she would otherwise not have realized but for its infringement

   of the Works.

                                      COUNT VIII
                      VICARIOUS COPYRIGHT INFRINGEMENT BY HOBIN

            114.     APP incorporates the allegations of paragraphs 1 through 60 of this Complaint as

   if more fully set forth herein.

            115.     AAP owns valid copyrights in the Works at issue in this case.

            116.     AAP registered the Works at issue in this case with the Register of Copyrights

   pursuant to 17 U.S.C. § 411(a).

            117.     Hobin copied, displayed and distributed the Works at issue in this case and made

   derivatives of the Works without AAP’s authorization in violation of 17 U.S.C. § 501.

            118.     Hobin had the right and ability to supervise the infringing activities of LHPA

   alleged herein.

            119.     Hobin had a direct financial interest in the infringing activities alleged herein.

            120.     As a result of Hobin’s vicarious infringement as alleged above, Hobin obtained

   direct and indirect profits she would otherwise not have realized but for its infringement of the

   Works.



                                                     16
                                                  SRIPLAW
                           CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 17 of 20




                                       COUNT IX
                        VICARIOUS COPYRIGHT INFRINGEMENT BY ACS

            121.     APP incorporates the allegations of paragraphs 1 through 60 of this Complaint as

   if more fully set forth herein.

            122.     AAP owns valid copyrights in the Works at issue in this case.

            123.     AAP registered the Works at issue in this case with the Register of Copyrights

   pursuant to 17 U.S.C. § 411(a).

            124.     ACS copied, displayed and distributed the Works at issue in this case and made

   derivatives of the Works without AAP’s authorization in violation of 17 U.S.C. § 501.

            125.     ACS had the right and ability to supervise the infringing activities of ACSPA

   alleged herein.

            126.     ACS had a direct financial interest in the infringing activities alleged herein.

            127.     As a result of ACS’s vicarious infringement as alleged above, ACS obtained

   direct and indirect profits she would otherwise not have realized but for its infringement of the

   Works.

                                         COUNT X
                            COPYRIGHT INFRINGEMENT BY BRADLEY

            128.     AAP incorporates the allegations of paragraphs 1 through 60 of this Complaint as

   if more fully set forth herein.

            129.     AAP owns valid copyrights in the Works at issue in this case.

            130.     AAP registered the Works at issue in this case with the Register of Copyrights

   pursuant to 17 U.S.C. § 411(a).

            131.     Bradley copied, displayed, and distributed the Works at issue in this case and

   made derivatives of the Works without AAP’s authorization in violation of 17 U.S.C. § 501.


                                                     17
                                                  SRIPLAW
                           CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 18 of 20




           132.    Bradley performed the acts alleged in the course and scope of their business

   activities.

           133.    Bradley’s acts were willful.

           134.    AAP has been damaged.

           135.    The harm caused to AAP has been irreparable.

                              COUNT XI
       REMOVAL OF COPYRIGHT MANAGEMENT INFORMATION BY BRADLEY

           136.    AAP incorporates the allegations of paragraphs 1 through 60 of this Complaint as

   if more fully set forth herein.

           137.    AAP owns valid copyrights in the Works at issue in this case.

           138.    AAP registered the Works at issue in this case with the Register of Copyrights

   pursuant to 17 U.S.C. § 411(a).

           139.    Bradley copied, displayed, and distributed the Works at issue in this case and

   made derivatives of the Works without AAP’s authorization in violation of 17 U.S.C. § 501.

           140.    Bradley performed the acts alleged in the course and scope of their business

   activities.

           141.    Bradley’s acts were willful.

           142.    AAP has been damaged.

           143.    The harm caused to AAP has been irreparable

                                  COUNT XII
            VICARIOUS COPYRIGHT INFRINGEMENT BY KW PORT ST. LUCIE

           144.    AAP incorporates the allegations of paragraphs 1 through 60 of this Complaint as

   if more fully set forth herein.

           145.    AAP owns valid copyrights in the Works at issue in this case.


                                                     18
                                                  SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 19 of 20




          146.       AAP registered the Works at issue in this case with the Register of Copyrights

   pursuant to 17 U.S.C. § 411(a).

          147.       KW Port St. Lucie copied, displayed and distributed the Works at issue in this

   case and made derivatives of the Works without AAP’s authorization in violation of 17 U.S.C. §

   501.

          148.       KW Port St. Lucie had the right and ability to supervise the infringing activities of

   Bradley alleged herein.

          149.       KW Port St. Lucie had a direct financial interest in the infringing activities

   alleged herein.

          150.       As a result of KW Port St. Lucie’s vicarious infringement as alleged above, KW

   Port St. Lucie obtained direct and indirect profits it would otherwise not have realized but for its

   infringement of the Works.

          WHEREFORE, the Plaintiff prays or judgment against the Defendants Safe Harbor

   Realty, LLC dba Keller Williams Realty of the Palm Beaches, Tracey Lavoll, Safe Harbour

   Realty of Jupiter, LLC dba Keller Williams Realty of Jupiter, McKinley Navaroli, PA, McKinley

   Navaroli, Kevin M. Kelly, Lori Hobin PA, Lori Hobin, John Frederick Simmonds, Amy

   Cathleen Simmonds P.A., Amy Cathleen Simmonds, Safe Harbor Realty of Port St. Lucie LLC,

   and Mark Steven Bradley that:

          a.         Defendants and their officers, agents, servants, employees, affiliated entities, and

   all of those in active concert with them, be preliminarily and permanently enjoined from

   committing the acts alleged herein in violation of 17 U.S.C. §§ 501, 1203;




                                                     19
                                                  SRIPLAW
                           CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-82262-WPD Document 1 Entered on FLSD Docket 12/11/2020 Page 20 of 20




             b.     Defendants be required to pay Plaintiff its actual damages and Defendants’ profits

   attributable to the infringement, or, at Plaintiff’s election, statutory damages, as provided in 17

   U.S.C. §§ 504, 1203;

             c.     Plaintiff be awarded its attorneys’ fees and costs of suit under the applicable

   statutes sued upon;

             d.     Plaintiff be awarded pre- and post-judgment interest; and

             e.     Plaintiff be awarded such other and further relief as the Court deems just and

   proper.

                                              JURY DEMAND

             Plaintiff hereby demands a trial by jury of all issues so triable.

   DATED: December 11, 2020                         Respectfully submitted,


                                                    /s/ Joel B. Rothman
                                                    JOEL B. ROTHMAN
                                                    Florida Bar Number 98220
                                                    joel.rothman@sriplaw.com
                                                    CRAIG A. WIRTH
                                                    Florida Bar Number: 125322
                                                    craig.wirth@sriplaw.com
                                                    MEIR TEITELBAUM
                                                    Florida Bar Number: 1022915
                                                    meir.teitelbaum@sriplaw.com

                                                    SRIPLAW
                                                    21301 Powerline Road
                                                    Suite 100
                                                    Boca Raton, FL 33433
                                                    561.404.4350 – Telephone
                                                    561.404.4353 – Facsimile

                                                    Attorneys for Plaintiff Affordable Aerial
                                                    Photography, Inc.




                                                     20
                                                  SRIPLAW
                           CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
